Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16956514 application filed 05/24/2021.
The preliminary amendment filed 06/19/2020 has been entered and fully considered.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18 are pending and have been fully considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"a deprotonating agent" in claim 1 ("cesium hydroxide (CsOH) or cesium carbonate (Cs2CO)" para 41);
"a water vapor generator" in claim 12 ("water vapor generator can be composed of the bubbler" para 112);
"a deprotonating agent" in claim 12 ("cesium hydroxide (CsOH) or cesium carbonate (Cs2CO)" para 41).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016196056 (herein known as HO).

With regard to claim 1, HO teaches a method for removing CO2 comprising:, especially at abstract
 supplying a gas to be processed including CO2, N2 and 02 to a feed side of a CO2 selective permeation membrane;, especially at pg 8ln20-30
 non-specific generating H2O gas (water vapor) and supplying the water vapor to the CO2 selective permeation membrane, especially at pg 8ln20-30, figures
 selectively removing CO2 from the gas to be processed by permeating CO2 in the gas to be processed from the feed side to a permeate side of the CO2 selective 
 using a CO2 facilitated transport membrane having CO2/O2 selectivity and CO2/N2 selectivity as the CO2 selective permeation membrane,, especially at pg 8ln20-30
 the CO2 facilitated transport membrane being configured to have a hydrophilic polymer layer containing an amino acid and "lithium hydroxide" (structural equivalent of a deprotonating agent for preventing protonation of an amino group of the amino acid), especially at pg 13ln25-30, pg 17ln1-10
 a porous (materials listed are porous) membrane supporting the hydrophilic polymer layer, especially at pg 12ln23-30
wherein a CO2 concentration of the gas to be processed is 5 vol%, especially at claim 4 
HO of does not specifically teach wherein a CO2 concentration of the gas to be processed is 3 mol% or less on a dry basis
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify of HO with wherein a CO2 concentration of the gas to be processed is within claimed range of HO since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 2, HO teaches

HO does not specifically teach the gas to be processed is supplied to the feed side of the CO2 selective permeation membrane within the temperature range 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify of HO  with the gas to be processed is supplied to the feed side of the CO2 selective permeation membrane within the temperature range of HO since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 3, HO teaches
 reducing a permeate side pressure of the CO2 selective permeation membrane to 0.5 atm within the claimed range; considering that the H2O on the permeate is less than 100%, then it is within the claimed range less than a saturated water vapor pressure at an atmosphere temperature of the CO2 selective permeation membrane to be lower than a feed side pressure of the CO2 selective permeation membrane, especially at pg 4 ln 1-10, examples

With regard to claim 4, HO teaches



Allowable Subject Matter
Claim(s) 5,6,7,8,9,10,11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims;
Claim(s) 12,13,14,15,16,17,18 allowable subject matter; and 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776